Title: 17. Tuesday.
From: Adams, John
To: 


       I set a Lesson to my Son in Chambauds French Grammar and asked the Favour of Dr. Noel to shew him the precise, critical Pronunciation of all the French Words, Syllables, and Letters, which the Dr. very politely did, and Mr. John is getting his Lessons accordingly, very much pleased.
       The Weather is fair, and the Wind right, and We are again weighing Anchor in order to put to Sea.
       Captn. Diamond and Captn. Inlaker came on Board, and breakfasted, two Prisoners taken with Manly in the Hancock and lately escaped from Hallifax.
       
       Our Captn. is an able Seaman, and a brave, active, vigilant officer, but I believe has no great Erudition. His Library consists of Dyche’s English Dictionary, Charlevoix’s Paraguay, The Rights of the Xtian Church asserted vs. the Romish and other Priests, who claim an independent Power over it, The 2d Vol. of Chubbs posthumous Works, 1. Vol. of the History of Charles Horton, Esq. and 1 Vol. of the delicate Embarrassments a Novell.—I shall at some other Time take more Notice of some of these Books.
      